Citation Nr: 0916888	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-06 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
asthma.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent for left 
knee tendonitis.

4.  Entitlement to a compensable rating for right foot 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 2003 to May 2004.  These matters are before the 
Board of Veterans' Appeals on appeal from a September 2004 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for the disabilities at issue, and 
assigned the initial rating for each.  In January 2009, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.

The matters of the ratings for lumbosacral strain; left knee 
tendonitis; and right foot plantar fasciitis are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on her part is required.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's asthma is shown 
to have required daily inhalational therapy; at no time 
during the period has it been manifested by FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.


CONCLUSION OF LAW

A 30 percent rating is warranted for the Veteran's asthma.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.97, Diagnostic Code (Code) 6602 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As noted, this appeal is from the initial rating assigned 
with a grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A January 2006 statement of the case (SOC), and 
November 2007 and April and July 2008 supplemental SOCs 
(SSOCs) provided notice on the "downstream" issue of an 
increased initial rating, and readjudicated the matter after 
the Veteran had opportunity to respond.  She has not alleged 
that she is prejudiced by a notice defect.  See Goodwin v. 
Peake, 22. Vet. App. 128 (2008).

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the Veteran has been obtained.  
She was afforded VA examinations in September 2004 and in 
October 2007.  Because the October 2007 examination was 
conducted without the availability of the Veteran's claims 
file (for review by the examiner), the Board has considered 
whether another examination is necessary.  Because the 
examiner elicited a thorough history from the Veteran, and 
the findings provide adequate basis for consideration of the 
claim, the Board finds that the Veteran is not prejudiced by 
the fact that her claims file was unavailable to the 
examiner, and that another examination is not necessary.  
VA's duty to assist her in the development of facts pertinent 
to her claim is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Because the Veteran's appeal of the rating for asthma is from 
the initial rating assigned with the grant of service 
connection, the possibility of "staged" ratings for separate 
periods during the appeal period, based on the facts found, 
must be considered.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO has not assigned staged ratings.  The Board 
finds that staged ratings are not warranted as the 30 percent 
rating reflect the greatest degree of impairment shown at any 
time throughout the appeal period.  

Asthma is rated under Code 6602, which provides for a 10 
percent evaluation for FEV-1 of 71 to 80 percent of predicted 
value; or a ratio of FEV-1 to FVC of 71 to 80 percent, or 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent evaluation is warranted for FEV- 1 of 56 to 70 
percent of predicted value, or a ratio of FEV-1 to FVC of 56 
to70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted where FEV-1 is 40 to 55 percent 
predicted, or FEV-1/FVC is 40 to 55 percent, or with at least 
monthly visits to a physician for required care for 
exacerbations, or with intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. 
38 C.F.R. § 4.97.

Service treatment records show that the Veteran was treated 
for asthma.  A March 2004 pulmonary function test (PFT) shows 
mild restrictive pattern.

On September 2004 VA examination, it was noted that the 
Veteran takes Flovent and Albuterol for flare-ups.  The 
examiner noted that it was difficult to estimate the 
frequency of flares as she had not been hospitalized or 
intubated due to her asthma.  He noted that the PFT earlier 
that day was normal, and that the Veteran was not short of 
breath during the PFT.  Physical examination revealed a 
resting respiratory rate of 14; lungs were clear to 
auscultation with good air entry; and there was no wheezes 
noted.  Asthma with normal PFTs was diagnosed.

Private treatment records from September 2004 to August 2007 
show that the Veteran takes Advair one puff twice a day.  

On October 2007 VA examination, it was noted that the 
examiner did not review the claims file, as it was 
unavailable.  The Veteran reported that she has a daily cough 
which occurs 15 times per day especially with deep breathing 
or deep breaths.  She reported shortness of breath with 
exertion on climbing a half flight of steps or walking two 
blocks.  She stated that she has asthma attacks one to two 
times per month and during such attacks requires her inhalers 
and bedrest.  She reported that she takes albuterol and 
singular daily, and that such medications have been helpful.  
Physical examination revealed that her lungs were clear to 
auscultation; heart was regular; there was positive S1, S2; 
there were no clicks or murmurs; there was no evidence of cor 
pulmonale; no RV functional pulmonary hypertension; no 
evidence of restrictive disease; no kyphoscoliosis; and no 
evidence of pectus excavatum.  The examiner noted that her 
PFT studies were normal.  Asthma with noted exacerbations was 
diagnosed.

At the January 2009 Travel Board hearing, the Veteran 
testified that her medication had increased to 500 "mg" and 
t had been that dosage for almost two years.  She also 
testified that her asthma had not increased in severity.

As the Veteran is shown, by private records, her testimony, 
and history elicited on examination, to have has been on 
daily inhaler to control her asthma virtually throughout the 
appeal period (initial VA examination noted lesser frequency, 
however private treatment records permit a finding of daily 
use), the Board finds the criteria for a 30 percent rating 
under Code 6602 are met, and that such rating is appropriate 
for the entire appeal period.  It is not shown that at any 
time during the appeal period (i.e., from the grant of 
service connection to the present) FEV-1 was 40 to 55 percent 
of predicted on valid testing, that Fev- 1/FVC was 40 to 55 
percent of predicted, that the disability required monthly 
physician visits for care of exacerbations, or that it 
required intermittent (at least 3 per year) courses of 
systemic corticosteroids.  Consequently, the next higher, 60 
percent, rating is not warranted for any period of time under 
consideration.  Notably, in January 2009 the Veteran 
testified that her asthma has not further increased in 
severity.  

The Board has considered whether the schedular criteria are 
inadequate or the disability picture presented exceptional so 
as to warrant referral for extraschedular consideration under 
38 C.F.R. § 3.321.  As the manifestations of the Veteran's 
asthma are entirely encompassed by the schedular criteria in 
Code 6602, and the record does not show or suggest that her 
asthma has required frequent hospitalization, or caused any 
substantial interference with employment (the Veteran is 
unemployed because she is a nursing student), the Board finds 
that the schedular criteria are not inadequate, the 
disability picture is not exceptional, and that referral for 
extraschedular consideration is not warranted.


ORDER

A 30 percent rating is granted for the Veteran's asthma, 
subject to the regulations governing payment of monetary 
awards.


REMAND

At the January 2009 Travel Board hearing, the Veteran 
testified that her right foot, low back and left knee 
disabilities had increased in severity since her last VA 
examinations in September 2004 (right foot), October 2007 
(back), and September 2008 (left knee).  

Regarding her right foot, the Veteran testified that in June 
or July of 2008 she was treated at the Nurse's Office at 
school.  She indicated that she had to have both feet wrapped 
with ice packs because of the swelling.  She reported that 
she experiences such exacerbations every other month and that 
they can last for up to three weeks.

Regarding her back, the Veteran testified that she has 
increased pain with every movement.  She stated that she is 
unable to pick up her 3 year old child who weighs 32 pounds; 
that she has trouble sitting in class for the entire period; 
and that she was recently seen in a VA emergency room for the 
back disability.  The report of the emergency room visit does 
not appear to be associated with the claims file.

Regarding her left knee disability, the Veteran testified 
that since the September 2008 VA examination, she has 
experienced buckling of the knee, as well as increased 
swelling, suggesting that there has been an increase in 
disability in the interim.     

In light of the allegations of increased disability, and 
identification of pertinent evidence outstanding, further 
development is necessary.  It is noteworthy that, as this 
appeal is from the initial ratings assigned with the award of 
service connection, staged ratings are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all providers of treatment she 
has received for her low back, left knee, 
and right foot disabilities since 
September 2007 and to provide any releases 
needed to secure records of private 
treatment.  The RO should secure for the 
record copies of the complete clinical 
records (those not already associated with 
the claims file) of all treatment 
identified, to specifically include 
records of right foot treatment from her 
school's Nurse's Office; records of low 
back treatment she received at a VA 
emergency room in, apparently, late 2008.

2.  The RO should then arrange for a VA 
orthopedic examination of the Veteran to 
determine the current severity of her 
service connected left knee, low back, and 
right foot disabilities.  The examiner 
must review the Veteran's claims folder in 
conjunction with the examination.  All 
clinical findings should be reported in 
detail.  The findings should include range 
of motion studies, to include any 
limitations due to pain.  Regarding the 
left knee, the examiner should 
specifically note whether there is any 
subluxation or instability and, if so, the 
degree of such.  The examiner should 
explain the rationale for all opinions 
given.  

3.  The RO should then readjudicate the 
claims (to include consideration of the 
possibility of "staged" ratings).  If any 
of the remaining benefits sought remains 
denied, the RO should issue an appropriate 
SSOC, and afford the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


